United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1110
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Charles L. Pruitt,                      *
                                        *         [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 11, 1999

                                  Filed: July 19, 1999
                                   ___________

Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      WATERS,1 District Judge.
                               ___________

PER CURIAM.

       A jury convicted Charles Pruitt on two counts of being a felon in possession of
a firearm, see 18 U.S.C. § 922(g)(1), § 924(a)(2), and one count of knowingly
possessing a firearm with an obliterated serial number that had been transported in
interstate or foreign commerce, see 18 U.S.C. § 922(k), § 924(a)(1)(B). Mr. Pruitt



      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, sitting by designation.
moved for a judgment of acquittal on the third count, and the trial court2 denied the
motion. Mr. Pruitt appeals from this ruling and we affirm.

       Mr. Pruitt's only contention on appeal is that there was insufficient evidence for
the jury to find that he knew that the serial number had been removed from the firearm
that he possessed, as required for conviction on the relevant count. See United States
v. Haynes, 16 F.3d 29, 33-34 (2nd Cir. 1994), and United States v. Hooker, 997 F.2d
67, 72 (5th Cir. 1993). In reviewing the sufficiency of the evidence for a conviction,
we consider the evidence in the light most favorable to the verdict and draw all
reasonable inferences in favor of the government. See United States v. Davis, 154 F.3d
772, 786 (8th Cir. 1998), cert. denied, 119 S. Ct. 1072, 1078, 1090 (1999). We will
overturn a verdict only if the evidence is such that a reasonable juror has to have a
reasonable doubt about the existence of at least one of the essential elements of the
crime charged. See United States v. Allery, 139 F.3d 609, 611 (8th Cir. 1998), cert.
denied, 118 S. Ct. 2389 (1998).

        In this case, there was ample evidence from which a reasonable jury could
conclude that Mr. Pruitt knew that the serial number on his gun had been obliterated.
First, Steven Guyton testified that Mr. Pruitt had used the same or a similar gun, six
days before Mr. Pruitt's arrest, to shoot Mr. Guyton in the head and legs. Mr. Guyton
further testified that during that struggle, Mr. Pruitt dropped the gun and it came open,
spilling its bullets and empty shell casings. A firearms examiner for the city of St.
Louis identified those bullets and shells, which police had retrieved from the scene of
Mr. Guyton's shooting, as having been fired from the gun found in Mr. Pruitt's
possession at his arrest. The jury could thus reasonably conclude that Mr. Pruitt had
possessed the gun in question throughout the six days between the shooting and his
arrest.


      2
       The Honorable Jean C. Hamilton, Chief United States District Judge for the
Eastern District of Missouri.

                                          -2-
       Second, there was evidence to suggest that Mr. Pruitt had occasion to examine
the gun closely during the six days before he was arrested. Witnesses testified that, at
the time the gun was seized, the cylinder had been secured with tape to keep it from
falling out and that the gun was again fully loaded. The jury could reasonably conclude
that Mr. Pruitt himself had repaired and loaded the gun and therefore had had an
opportunity to observe its condition.

       Finally, the firearms examiner testified that not only the serial number but also
the markings identifying the make and model number of the gun had been ground off
so thoroughly that they could not be restored by an acid etching process. The jury
could thus reasonably conclude that the alterations were so obvious that they could not
conceivably have escaped the attention of someone who had possessed and repaired
the weapon.

      For the reasons stated above, we affirm the judgment of the trial court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-